Citation Nr: 1526579	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO. 09-45 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for prostate cancer, to include status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The RO granted increased ratings for the Veteran's residuals of prostate cancer of 40 percent in July 2008 and 60 percent in December 2007, both effective April 15, 2008. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment. Therefore, the issue of TDIU has not been raised. 

The Board remanded the issues on appeal for additional development in April 2012. The Veteran having been requested to release the identified private records and the requested examination having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In April 2015 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an increased rating in excess of 60 percent for residuals of prostate cancer. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an increased rating in excess of 60 percent for residuals of prostate cancer. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). A remand is in the nature of a preliminary order and does not constitute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

In this case, following the April 2012 Board remand, but prior to the promulgation of a final Board decision, the Veteran stated in April 2015 signed correspondence that he wished to withdraw his currently pending appeal before the Board. As the Veteran has withdrawn the appeal with regard to the issue of entitlement to an increased rating for residuals of prostate cancer prior to the promulgation of a final decision, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

The appeal regarding the claim of entitlement to an increased rating in excess of 60 percent for residuals of prostate cancer is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


